               Case 2:21-cr-00132-JCC Document 15 Filed 08/25/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. 2:21-cr-00132-JCC

10           v.                                             DETENTION ORDER

11   FERNANDO LOPEZ-ARMENTA,

12                               Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and concludes there

14   are no conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged by indictment with Possession of controlled substances with intent

18   to distribute and carrying a firearm during the commission of a drug trafficking crime. The

19   government proffered defendant is trafficking in a significant amount of fentanyl and that when

20   he was stopped by law enforcement during a controlled buy he was hold a gun in his hand. The

21   facts of the allegation and the nature of the charges create a rebuttable presumption that he is a

22   risk of flight and a danger to the community. The court finds he has not overcome the

23   presumption. Defendant is from Mexico and has lived in this area for about nine years. He

     appears to be a citizen of Mexico as his Mexican passport was confiscated when he was arrested.


     DETENTION ORDER - 1
                Case 2:21-cr-00132-JCC Document 15 Filed 08/25/21 Page 2 of 2




 1   Although he has a wife and children here, he could not recall the address where he was living.

 2   Defendant has some work history but the information he provided conflicts with the information

 3   his wife provided. Although Defendant does not have a history of criminal convictions, he has

 4   pending felony drug charges filed in King County Superior Court in February 2020. He was

 5   released on bond and the current charges involve criminal conduct while he was on bond. The

 6   allegation that while on bond he has continued to engage in drug trafficking crimes and is in

 7   possession of a gun during the commission crime establishes he is a danger to the community

 8   and should be detained.

 9          It is therefore ORDERED:

10          (1)     Defendant shall be detained pending trial and committed to the custody of the

11   Attorney General for confinement in a correctional facility separate, to the extent practicable,

12   from persons awaiting or serving sentences, or being held in custody pending appeal;

13          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

14   counsel;

15          (3)     On order of a court of the United States or on request of an attorney for the

16   Government, the person in charge of the correctional facility in which Defendant is confined

17   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

18   connection with a court proceeding; and

19          (4)     The Clerk shall provide copies of this order to all counsel, the United States

20   Marshal, and to the United States Probation and Pretrial Services Officer.

21          DATED this 25th day of August, 2021.

22

23                                                                A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge


     DETENTION ORDER - 2
